Title: 1761 Monday. Feby. 9th.
From: Adams, John
To: 


       This morning, as I lay abed, I recollected my last Weeks Work. I find I was extreamly diligent, constantly in my Chamber, Spent no Evenings abroad, not more than one at the Drs. Have taken no Walks, never on Horseback the whole Week, excepting once, which was on Tuesday, when I went to Boston. Yet how has this Retirement, and solitude been spent? In too much Rambling and Straggling from one Book to another, from the Corpus Juris Canonici, to Bolingbroke, from him to Pope, from him to Addison, from him to Yoricks sermons, &c. In fine, the whole Week, and all my Diligence has been lost, for want of observing De Wits Maxim, “one Thing at once.” This Reflection raised a Determination to reassume the Corpus Juris, or Rather Lancelots Institutes, read nothing else, and think of nothing else—till sometime.
       With the Week then, I begin the second Book Institutionum Juris Canonici.—De Rerum Divisione, atque illorum Administratione. Titulus primus. Res Ecclesiasticae sunt, aut spirituales, aut temporales.
       Res Spirituales sunt aut incorporales, aut corporales: et corporales dividuntur in sacramenta, in res sacras, sanctas et religiosas.
       This Institute is a curious Monument of Priestly Ambition, Avarice and subtlety. Tis a system of sacerdotal Guile.
      